Citation Nr: 0308038	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  95-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from November 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1993 rating decision by the 
Cleveland, Ohio, Regional Office of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in July 1999.


FINDINGS OF FACT

1.  An unappealed June 1977 rating decision denied 
entitlement to service connection for psoriasis.

2.  An item of evidence received subsequent to the June 1977 
rating decision is so significant that it must be reviewed to 
fairly decide the merits of the veteran's psoriasis claim.

3.  An August 1984 Board decision denied entitlement to 
service connection for psoriatic arthritis.

4.  An item of evidence received subsequent to the August 
1984 Board decision is so significant that it must be 
reviewed to fairly decide the merits of the veteran's 
psoriatic arthritis claim.

5.  Psoriasis and psoriatic arthritis have been shown to be 
causally related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The June 1977 rating decision and the August 1984 Board 
decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

2.  Evidence received since the June 1977 rating decision and 
August 1984 Board decision is new and material, and the 
veteran's claims of entitlement to service connection for 
psoriasis and psoriatic arthritis are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  Psoriasis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  Psoriatic arthritis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.

The veteran's claim of service connection for psoriasis was 
denied by a June 1977 rating decision, and the veteran's 
claim of service connection for psoriatic arthritis was most 
recently denied by an August 1984 Board decision.  A claim 
which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See § 3.156(a).  As the veteran filed his claim prior to this 
date, the earlier version of the law remains applicable in 
this case.

In March 1993 the veteran filed an application to reopen his 
service connection claims.  A March 1993 rating decision 
denied the veteran's claims, and on November 19, 1993, the 
veteran was notified of the decision.  On November 1, 1994 
the veteran's notice of disagreement was received by the RO.  
As correctly noted in the August 1999 rating decision, the 
veteran had not been sent an appropriate statement of the 
case in response to his November 1994 notice of disagreement.  
The Board finds that the January 2003 supplemental statement 
of the case is in effect a statement of the case, and the VA 
Form 646 filed by the veteran's representative in March 2003 
is accepted as a timely substantive appeal.

In the March 1993 rating decision on appeal, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's service connection claims.  
The Board, however, must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the June 1977 rating decision and 
August 1984 Board decision includes a February 1995 medical 
opinion from the veteran's private physician indicating that 
the veteran's psoriasis and psoriatic arthritis were related 
to the veteran's military service.  The Board views this new 
item of evidence as so significant that it must be reviewed 
in order to fairly decide the merits of the veteran's claims.  
In other words, the Board finds that the evidence is new and 
material under 38 C.F.R. § 3.156.  As such, the Board will 
now adjudicate this claim on the merits.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board notes that in a February 1995 letter, the veteran's 
private physician stated that the initial manifestation of 
the veteran's psoriasis and psoriatic arthritis had likely 
occurred during his military service.  The veteran's private 
physician indicated that he had researched the medical 
literature and also (in a very detailed fashion) noted the 
veteran's medical history, including the fact that the 
veteran had been in good health prior to his military 
service.

In an April 1999 letter, two VA health professionals 
(including a physician) essentially ratified the veteran's 
private physician's conclusions reached in the February 1995 
letter.  The Board further notes that the April 1999 VA 
health professionals also appeared to indicate that the 
veteran's psoriasis and psoriatic arthritis were aggravated 
by his service-connected PTSD (secondary service connection 
may be granted for the degree of aggravation to a nonservice-
connected disorder which is proximately due to or the result 
of a service connected disorder; 38 I.E. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995)).

Based on a review of the record, the Board finds that service 
connection for psoriasis and psoriatic arthritis is 
warranted.  The veteran's service medical records reveal that 
he was treated for a right ear cyst and lumps in the 
abdominal region "probably" caused by rabies shots; another 
record noted that the veteran was treated for a skin rash.  
The veteran's private physician's February 1995 opinion 
linking the veteran's disabilities to service was not based 
solely on the veteran's history; instead, the examiner 
specifically noted that he had treated the veteran for years, 
both before and after service.  Further, the Board notes that 
the April 1999 VA health professionals essentially concurred 
with the veteran's private physician's opinion linking his 
psoriasis and psoriatic arthritis to his military service.

The Board notes that a VA examiner has expressed a contrary 
opinion concerning the etiology of the disabilities on 
appeal.  As such, it could be argued that the evidence for 
and against the claims is arguably in approximate balance.  
Under such circumstances, the Board must resolve all 
reasonable doubt in the veteran's favor.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 1154(b) (West 1991).  As such, the 
Board finds that service connection for psoriasis and 
psoriatic arthritis is warranted.


ORDER

Service connection for psoriasis is granted.

Service connection for psoriatic arthritis is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

